Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-21 are pending in this application
Claims 1-21 have been rejected

Claim Objections
3.	Claim 15 objected to because of the following informalities:  Claim 15 recites “composition of any of claim 6”. It should be “”composition of .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1-4, 6, 12, 14, 15, 17-21 are rejected under 35 U.S.C. 103 as obvious over Millan et al. US 2013/0330308.

8.	Regarding claim 1, Millan et al. discloses that a feed additive containing direct fed microbial (DFM) plus enzyme have improved significant improvement of production 
Regarding the transitional phrase “consisting essentially of”, it is to be noted that the claim 1 recites “comprising one or more bacterial strains” and   “with at least one protease” which can be interpreted as more than one ‘bacterial strains’ and ‘ more than one enzyme’ may be considered as related component in order to address the transitional phrase “consisting essentially of” (i.e. consisting essentially of feed additive quality ‘bacterial strains’ plus enzymes including protease), which occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). Therefore, even if Millan et al. discloses additive contains DFM and phytase enzyme is from Citrobacter phytase, however the additive can include another enzyme protease as well in the additive composition ([0293]).
While it is recognized that the phrase “consisting essentially of” narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the 
Therefore, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" with respect to the claim interpretation of claim 1 having the phrase “ at least one protease” which is interpreted as “consisting essentially of’ can allow to include more than one enzyme (e.g. Millan disclosed DFM plus phytase , at least in [0293]) in addition to protease enzyme as belonging to the same group.

9.	Regarding claim 2, Millan et al. discloses that DFM is an antipathogen ([0088]-[0090]) and, therefore, anticipates claim 2.

10.	Regarding claim 3, Millan et al. discloses that DFM can be selected from Bacillus spp., Lactobacillus spp., Bifidobacterium spp., Enterococcus spp. (at least in [0055])  to meet “at least three bacterial strain” as genus strain of claim 3. 

Bacillus e.g. Bacillus subtilis, Bacillus licheniformis , Bacillus amyloliquefaciens etc. (at least in [0056]) and for example, Lactobacillus spp. (at least in [0055]) to meet “at least three bacterial strains” as claimed in claim 4.

12.	Regarding claim 6, Millan et al. discloses that DFM can include spore forming (endospore) Bacilli to decrease pathogenic microbes in the intestine ([0046], [0079], [0080]) to meet claim 6. 

13.	Regarding claim 12, Millan et al. discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0003]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19). It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.

14.	Regarding claims 14, 15 Millan et al. discloses that DFM is dosed in the feed additive in an amount from 10^6 to 3.75 x 10^7 CFU/g ([0102], [0103] and at least in claim 20 of   Millan et al.).  As DFM includes Bacillus spp., ([0056], [0059]) therefore, it meets claim 15. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.



16.	Regarding claim 18, Millan et al. discloses the step of admixing a direct feed microbial (DFM), with enzyme having protease also ([0011], [0293]) and packaging ([0011]) and therefore, it can include protease also ([0293]) to meet claim 18. Millan et al. also discloses feedstuff comprising feed component with a feed additive e.g. vitamin, another enzyme protease etc. composition consisting essentially of DFM, and enzyme phytase and ([0013], [0014], [0293]) containing premix comprising a feed additive composition ([0013]). 

17.	Regarding claim 19, Millan et al. discloses that a feed or feedstuff comprising a DFM containing feed additive composition ([0012]). 

18.	Regarding claim 20, Millan et al. discloses feedstuff comprising DFM ([0013], [0014], and [0293]). It is to be noted that claim 20 depends on claim 6 and claim 6 claims ‘endospore’. Millan et al. discloses DFM can include spore forming (endospore) Bacilli to decrease pathogenic microbes in the intestine ([0046], [0079], [0080]) to meet claim 20.



20.	Claims 5, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. US 2013/0330308 as applied to claim 1 and further in view of Davis M et al. US 2013/0064927.

21.	Regarding claim 5, Millan et al. discloses that DFM is Bacillus spp. 
However, Millan et al. is silent about specific strain as claimed in claim 5.
Davis M et al. discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also ([0061], [0062], [0158], [0226] e.g. BP5 is B-50510). Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease  ([0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive ([0067], [0076], [0239], [0311]). 
	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. by including the teaching of Davis et al. to incorporate specifically multi-enzymes like xylanase, cellulose, protease etc.  producing Bacillus spp. strains into the DFM feed additive of Millan et al. in order to DFM in order to have additional effect of digestibility of dietary hemicellulose, fiber in the animal feed. 

Bacillus spp. to decrease pathogenic microbes in the intestine ([0046], [0079], [0080]) to meet claim 7. However, it is to be noted that claim 7 depends on claim 5 and Bacillus spp. can include any species can form endospore including the above disclosed species of Davis M et al. [who discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also ([0061], [0062], [0158], [0226] e.g. BP5 is B-50510] as claimed in claim 5 as discussed above. Therefore, it meets claim 7. 

23.	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. US 2013/0330308 applied to claim 1 and further in view of Sjoeholm et al. US 2005/0148060 and as evidenced by Poulose et al. USPN 6312936. 

24.	Regarding claims 8, 10, Millan et al. is silent about subtilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]) and it is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134]). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40). 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. by including the teaching of Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. 

25.    Claims 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable
Over Millan et al. US 2013/0330308 as applied to claim 6 and further in view of Sjoeholm et al. US 2005/0148060 and as evidenced by Poulose et al. USPN 6312936. 

26.	Regarding claims 9, 11, Millan et al. is silent about sutilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035])., is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134]). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. with the teaching of Sjoeholm et al. to include subtilin protease is from Bacillus spp. ([0034], [0035])., is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and the benefit of additionally reducing the amount of antinutrition factor Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).

27.	Regarding claim 13, Millan et al. discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0003]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19). It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.

28.	Claim 15  is  rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. US 2013/0330308 as applied to claim 6 and further in view of  Davis M et al. US 2013/0064927.

29.	Regarding claim 15, Millan et al. discloses that DFM can be Bacillus spp. ( [0055]) and is dosed in the feed additive in an amount from 10^6 to 3.75 x 10^7 CFU/g ([0102], [0103] and at least in claim 20 of   Millan et al.).  However, as Millan et al. has Bacillus spp. as one of the DFMs from the list of other spp. and because claim 15 depends on claim 6 and claim 6 recites specifically endospore (i.e. from Bacillus spp. in Millan et al. ([0046], [0079], [0080]), which is formed by Bacillus spp., therefore, Davis M et al. is used who discloses that that B-50508, B-50509, B-50510 can be used in an amount of up to 3x10^8 cfu/g ([0297]) in the animal feed.
Bacillus spp. used specifically as DFM. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. by including the teaching of Davis et al. to incorporate disclosed amount of DFM from Bacillus spp. as DFM to have claimed amount of DFM because DFM having Bacillus spp., having the benefit of producing multiple enzymes including protease  ([0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [0311]).

30.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. US 2013/0330308 and further in view of Davis M et al. US 2013/0064927.

31.	Regarding claim 16, Millan et al. discloses a method to make animal feed by introducing that the direct-fed microbial (DFM) in combination with enzyme(s) as additive which include  at least protease in feed composition ([0011], [0014]) and it  improves digestibility (such as amino acid digestibility), feed conversion ratio (FCR), nitrogen retention, carcass yield, survival, growth rate, weight gain, feed efficiency ratio, immune response, the growth of beneficial bacteria in the gastrointestinal tract ([0005]).
Millan et al. is silent about the digestibility of dietary fiber, hemicellulose etc. 
Davis M et al. discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also (at least in [0061], [0062], [0067], [0158], [0226] e.g. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. by including the teaching of Davis et al. to incorporate specifically multi-enzymes like xylanase, cellulose, protease etc. producing bacillus spp. strains into the DFM feed additive of Millan et al. in order to DFM in order to have additional effect of digestibility of dietary hemicellulose, fiber in the animal feed.


Conclusion
32. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792